Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to the claims are withdrawn in light of applicant’s amendments to the claims and cancellation of claim 6.

Response to Arguments
	Applicant’s arguments filed 9 March 2021 have been fully considered but they are found not persuasive.

102 rejection contention:
Applicant contends that the punched holes 41 provided on the baffles in the amended Claim 1 are different from the gas nozzle 42 disclosed in Wang et al. This remark is not considered persuasive. The openings of the nozzles of Wang are considered reading on punched holes, and the materials worked upon are considered intended use.

	103 rejection contention:
	Applicant also contends that the research objet of the present application is different from that of Zezhen et al. This remark is not considered persuasive. The baffle size of Zezhan relative to its diameter is considered a reading on length of the baffle (in the radial direction of the tank body) is 1/15 ~ 1/10 of a diameter of the tank body, and the research object worked upon is considered intended use. 
the size of the baffle of Zezhan et al. is not necessarily suitable for the requirements and effects of the present application. This remark is not found persuasive as the relative baffle size of Zezhan is a teaching on the relative baffle size of the present application. 
Applicant contents that Zezhan teaches baffles in a flocculation reactor and relative baffle size can have adverse effects on the flocculants (destruction for the flocs). This remark is not found persuasive as this is unrelated to the explicit teaching of baffle size relative to tank diameter by Zezhan.
Applicant also contends that the applicant’s discovery of relative baffle size was by research (the length of the baffle in this application is obtained by … experiment … instead of simple modify[cation]), this remark is not found persuasive as this is unrelated to baffle size relative to tank diameter by Zezhan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Patent No. 206454508U hereinafter Wang) in view of Zezhan et al. (Chinese Patent No. 102068955A hereinafter Zezhan). 

Regarding Claim 1, Wang teaches a stirred tank (figure 1 dissolving box 1), comprising: a tank body (figure 1 dissolving box 1) configured to hold the material to be stirred ([0008] “polyacrylamide dissolving device”); a stirring shaft (figure 1 shaft that carries stirring blades 3), wherein an axis of the stirring shaft (figure 1 shaft that carries stirring blades 3) is configured to coincide with an axis of the tank body ([0019] “a discharge pipe 7 is installed in the middle of the liquid collecting plate 6” & figure 1 with the stirring shaft being centered and above discharge pipe 7, this is considered a reading on the shaft configured to coincide with an axis of the tank body); a blade disposed (figure 1 stirring blades 3) on the stirring shaft (figure 1 shaft that carries stirring blades 3); and a plurality of baffles (figure 1 spoiler mechanism 4 & [0019] “the four inner sides of the dissolving box 1, a spoiler mechanism 4 is installed on the walls”), wherein the baffles (figure 1 spoiler mechanism 4) are disposed in the tank body (figure 1 dissolving box 1) and arranged at a periphery (figure 1 spoiler mechanisms 4 are inside the dissolving box 1 and adjacent to the inner wall, away from the stirring shaft) of the stirring shaft (figure 1 shaft that carries stirring blades 3), and each baffle (figure 1 spoiler mechanism 4) of the plurality of baffles (figure 1 spoiler mechanisms 4) is provided ([0019] “the spoiler mechanism 4 includes a corrugated plate 41 and an air nozzle 42”) with a plurality of punched holes (figure 2 air nozzles 42) and has a wave-like cross section (figure 2 corrugated plate 41).
Wang is silent to wherein a length of the wave-like cross section of the each baffle in a radial direction of the tank body is 1/15~1/10 of a diameter of the tank body.
Zezhan teaches wherein a length of the wave-like cross section ([0009] “shaped baffles are… wave-shaped”) of the each baffle (figure 1 baffle/spoiler 7) in a radial direction of the tank body (figure 1 cylinder 3) is 1/15 - 1/10 of a diameter ([0012] “peak height b” & figure 2 element b) of the tank body (figure 1 cylinder 3). 
Wang and Zezhan are analogous in the field of liquid stirring tanks with baffles. It would have been obvious to one skilled in the art before the effective filing date to modify the lengths of the baffles in the radial direction of Wang with the length of the wave-like cross section of the each baffle in a radial direction of the tank body is 1/15 - 1/10 of a diameter of the tank body of Zezhan in order to strengthen the flow field and improve the flocculation effect (Zezhan [0011]).

Regarding Claim 2, Wang teaches stirred tank (figure 1 dissolving box 1) of claim 1, wherein the wave-like cross section (figure 2 corrugated plate 41) is composed of a plurality of broken lines or a plurality of arcs (figure 2 corrugated plate 41 is composed of broken lines).  

Regarding Claim 3, Wang teaches the stirred tank (figure 1 dissolving box 1) of claim 2, wherein in a case where the wave-like cross section (figure 2 corrugated plate 41) is composed of a plurality of broken lines (figure 2 corrugated plate 41 is composed of broken lines), an angle between adjacent broken lines ranges from 10° to 170° (figure 2 corrugated plate 41’s angle between adjacent lines is neither obviously less than 90° nor is it so obtuse that it is almost a straight line [near 180°]).  

Regarding Claim 4, Wang teaches the stirred tank (figure 1 dissolving box 1) of claim 1, wherein the baffles (figure 1 spoiler mechanism 4) are mounted on an inner wall ([0019] “the four inner sides of the dissolving box 1, a spoiler mechanism 4 is installed on the walls”) of the tank body (figure 1 dissolving box 1).  

Regarding Claim 7, Wang teaches the stirred tank (figure 1 dissolving tank 1) of claim 1, wherein the number of the baffles (figure 1 spoiler mechanism 4) is in a range of 2 to 8 ([0019] “the four inner sides of the dissolving box 1, a spoiler mechanism 4 is installed on the walls” resulting in 4 baffles, one per each side of a box) and the baffles are evenly distributed along a circumferential direction ([0019] “the four inner sides of the dissolving box 1, a spoiler mechanism 4 is installed on the walls”, resulting in one baffle per each side of the box) of the tank body (figure 1 dissolving tank 1).  

Regarding Claim 9, Wang teaches the stirred tank (figure 1 dissolving box 1) of claim 1, wherein a shape of each punched hole is a circle, a triangle or a polygon (figure 2 air nozzles 42 are either circular or square-shaped).  

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Patent No. 206454508U hereinafter Wang) in view of Zezhan et al. (Chinese Patent No. 102068955A hereinafter Zezhan) in further view of in view of Xing et al. (Chinese Patent No. 206372824U hereinafter Xing).

Regarding Claim 5, Wang teaches the stirred tank (figure 1 dissolving box 1) of claim 1, 
Wang does not teach wherein a gap is provided between the each baffle and the inner wall of the tank body.  
Xing teaches wherein a gap is provided (figure 1 space between spoiler 13 and inner wall of kettle body 1) between the each baffle (figure 1 spoiler 13) and the inner wall of the tank body (figure 1 inner wall of kettle body 1).
Wang and Xing are analogous in the field of liquid stirring tanks with baffles. It would have been obvious to one skilled in the art before the effective filing date to modify the baffles of Wang in view of Zezhan with the gap is provided between the each baffle and the inner wall of the tank body of Xing in order to create turbulent flow in the material being stirred and therefore more complete mixing (Xing [0017]).

Regarding Claim 8, Wang teaches the stirred tank (figure 1 dissolving tank 1) of claim 1, 
Wang does not teach wherein each of the baffles is configured to be inclined forward or backward by 0° to 30° with respect to a liquid flow direction.  
Xing teaches wherein each of the baffles (figure 1 spoiler 13) is configured to be inclined forward or backward by 0° to 30° with respect to a liquid flow direction ([0017] “the inclination angle of the spoiler is greater than 15° and less than 90°”).
It would have been obvious to one skilled in the art before the effective filing date to modify the baffle of Wang in view of Zezhan with each of the baffles is configured to be inclined forward or backward by 0° to 30° with respect to a liquid flow direction of Xing in order to improve the flow effect of the material and promote the full mixing of the material (Xing [0017]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Patent No. 206454508U hereinafter Wang) in view of Zezhan et al. (Chinese Patent No. 102068955A hereinafter Zezhan) in further view of Krivohlavek et al. (U.S. Patent No. 5,938,326 hereinafter Krivohlavek).

Regarding Claim 10, Wang teaches the stirred tank (figure 1 dissolving box 1) of claim 9, 
Wang does not teach wherein in a case where the each of the punched holes is the circle, the diameter of the each punched hole ranges from 2 mm to 50 mm.
Krivohlavek teaches wherein in a case where the each of the punched holes is the circle (figure 6 orifices 132), the diameter of the each punched hole ranges from 2 mm to 50 mm (C6 L39-40 “Orifices 132 are preferably one-inch diameter holes”).
Wang and Krivohlavek are analogous in the field of liquid mixing tanks with holed baffles. It would have been obvious to one skilled in the art before the effective filing date to modify the baffle hole diameters of Wang with the each of the punched holes is the circle, the diameter of the each punched hole ranges from 2 mm to 50 mm of Krivohlavek in order to better control the flow of material in the tank.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/               Examiner, Art Unit 1774        

/ANSHU BHATIA/            Primary Examiner, Art Unit 1774